WEIS, Circuit Judge,

dissenting.

Concerns about a limited fund in some respects must color a court’s consideration of compensatory damage verdicts as well as punitive damage awards. Just as imposition of inequitable exemplary damages diminish the assets that should be available for future claimants, so do excessive compensatory awards. A sense of fairness requires that trial and appellate court reviews of jury verdicts incorporate some necessarily rough equality of treatment for similarly injured *1371individuals. Absolute equality is impossible, but in a broad range some attempt to temper aberrations is appropriate.
It is apparent that in this case the compensatory verdict of $1.3 million was grossly excessive. Recognizing that the trial judge reduced the award, I would nevertheless reduce it somewhat further.
The plaintiff specifically disavowed any claims for present or future wage losses. Indeed, he relied on these limitations on recovery in objecting successfully to defense cross-examination about his current employment.
The extent of the plaintiffs disability was hotly contested and the expert testimony sharply conflicting. As might be expected, the medical experts disagreed on the state of the plaintiffs health. Lacking medical backgrounds, the jurors, therefore, were left to choose between the differing evaluations prepared in anticipation of trial.
There was, however, documentary evidence in the case that was not consciously prepared for use at the trial. That evidence provides an assessment of the plaintiffs health that does not support the existence of the extensive injury on which the jury must 'have rested its large award.
The plaintiff was admitted for surgeries on his knee and shoulder during the spring of 1990, approximately six months before the trial began in November of 1990. The records of the surgeon and hospital in Texas are not concerned with whether the plaintiff was suffering with asbestosis, but they do give a revealing picture of Mr. Dunn’s general health at the time.
The reports of the attending surgeon, Dr. Orth, describe the plaintiffs athletic activities including running, rowing, swimming, and weight lifting. The physician’s notes comment that “[h]e has had to give up running recently because of swelling in his left knee” and would “like to have arthroscopic evaluation to see how the interior of his knee stood in arthritic fashion, and to determine what his future athletic activities should include.”
Two months before the trial began, the doctor, in the last of his notes, wrote that the plaintiff had “been very busy in his work, doing a substantial amount of activities. He states that occasionally he will have to do some heavy work.”
The impression gained from these rather extensive records is of a man who was, and intends to be, more physically active than most men of his age. That picture is not one of an individual who has such a substantial injury and disability as to justify the large verdict awarded here.
When this evidence is considered, along with testimony that the plaintiff was able to work, was gainfully employed at the time of trial, and made no claim for future loss of earnings, the excessiveness of the verdict becomes clear. On the record here, it seems to me that the trial judge’s reduction of the $1.3 million verdict to $500,000 was not enough. I would reduce the verdict even further to $100,000, a sum which is substantially in excess of the average jury award or settlement figure for injuries of the nature that the plaintiff claims.
I, therefore, dissent from the majority’s affirmance of the judgment entered by the trial judge on the compensatory award.